FILED
                             NOT FOR PUBLICATION                            MAR 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ANGEL JUAN ARAGON-GOMEZ,                         No. 14-70708

               Petitioner,                       Agency No. A200-978-591

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Angel Juan Aragon-Gomez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. Fernandez v. Gonzales, 439

F.3d 592, 596-603 (9th Cir. 2006). We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005).

We deny the petition for review.

      The BIA did not abuse its discretion in denying the motion to reopen where

the evidence was insufficient to demonstrate any likely impact on the hardship

determination in Aragon-Gomez’s case. See Fernandez, 439 F.3d at 600 n.6

(prima facie eligibility for relief is demonstrated where “the evidence reveals a

reasonable likelihood that the statutory requirements for relief have been satisfied”

(internal quotations omitted)).

      Aragon-Gomez’s contentions that the BIA disregarded, improperly

evaluated, and failed to consider the new evidence in the context of the evidence

previously presented, are not supported by the record.

      PETITION FOR REVIEW DENIED.




                                          2                                    14-70708